Exhibit 99.1 LML SETTLES LITIGATION WITH CAPITAL ONE VANCOUVER, BC, September 14, 2011 - LML Patent Corp. (“LML”), a wholly-owned, indirect subsidiary of LML Payment Systems Inc. (the “Corporation”) (Nasdaq: LMLP) announced today that it has entered into a Settlement and License Agreement with Capital One National Association and Capital One Services LLC (collectively, “Capital One”) (the “Agreement”) with respect to litigation filed by LML in the U.S. District Court for the Eastern District of Texas alleging that Capital One infringed U.S. Patent No. RE40,220.Capital One paid $2,900,000 in connection with the Agreement. The terms of the Agreement provide Capital One with a fully paid-up license to certain LML patents for electronic check conversion transactions including “ARC”, “WEB”, “POP”, “TEL” and “BOC” About LML Payment Systems Inc. (www.lmlpayment.com) LML Payment Systems Inc., through its Canadian subsidiary Beanstream Internet Commerce Inc., and its U.S. subsidiaries Beanstream Internet Commerce Corp and LML Payment Systems Corp., is a leading provider of financial payment processing solutions for e-commerce and traditional businesses. We provide credit card processing, online debit, electronic funds transfer, automated clearinghouse payment processing and authentication services, along with routing of selected transactions to third party processors and banks for authorization and settlement.
